       Case: 4:18-cr-00975-CDP Doc. #: 404 Filed: 03/29/21 Page: 1 of 1 PageID #: 2076

                             UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA                                  §      JUDGMENT OF ACQUITTAL
                                                           §
 v.                                                        §
                                                           §      Case Number: 4:18-CR-00975-CDP(5)
 STEVEN KORTE                                              §
                                                           §
                                                           §




       As the defendant, STEVEN KORTE, was found not guilty by the jury as to Counts One and Three,

       IT IS HEREBY ORDERED that the defendant STEVEN KORTE is acquitted of all charges in the

Superseding Indictment and is discharged and his bond exonerated.




                                                    Signature of Judge

                                                    CATHERINE D. PERRY
                                                    UNITED STATES DISTRICT JUDGE
                                                    Name and Title of Judge

                                                    March 29, 2021
                                                    Date
